GUDGEL, Judge,
concurring in part and dissenting in part:
The majority opinion goes far beyond what is necessary to resolve this appeal. Nevertheless, I concur in the result reached by the majority opinion to the extent that it holds that the court erred by finding that appellants’ attempted intervention was untimely. However, I would limit the scope of our decision to that issue and would remand this case for further proceedings, leaving it to the trial court to first address the other procedural and/or substantive issues which remain as a result of our decision. For this panel to usurp the trial court’s function and discretion in that vein is both unwarranted and unjustified. In short, I do not believe that it is a proper function of this Court to try cases. Therefore, I dissent from the majority opinion to the extent that it adjudicates issues other than the issue as to the timeliness of appellants’ attempted intervention.